Mr. Justice Siiarswood
delivered the opinion of the court,
The opinion of this court in Earp’s Appeal, 25 P. F. Smith 119, although it had been filed, was not published at the time the decree in this case was made below, otherwise the learned court would certainly have come to a different conclusion upon the question raised upon the bill and answer. The trusts of the will of Robert Earp were in all material particulars identical with those set out in the deed of trust in this case. There, as here, the trust *467was to collect and pay over the rents and income of the estate to the beneficiaries for life, with an ultimate disposition of the corpus or estate itself to such persons as would be entitled under the intestate laws of the Commonwealth. There was a clear distinction in the language and intention of the-testator between the income and the estate itself. It was necessary in order to carry the intention into effect, that the trust should be an active one, not an executed use under the statute. Most especially was this true as to the personalty, which would otherwise be exposed to risk in the possession of the life-tenant, against which the testator obviously intended to provide. There was in that case interposed, as here, a power of appointment by will, but that evidently did not affect the question. The life-estate was then an equitable one, and .the remainder to the heirs or persons entitled under the intestate law was an executed use, a legal estate. The two estates did not coalesce under the operation of the rule in Shelley’s case. It was not a case in which the entire equitable fee or absolute estate was in the beneficiary, where the continuance of the trust is no longer necessary, and ought therefore to end at the volition of the cestui que trust. In the deed now before us, the trust was “ to let and demise the real estate, and to invest and keep invested the personal estate; to collect and receive the rents and income, and to pay over the same when and as received, and not by anticipation, after deducting all taxes and necessary repairs and all reasonable costs, charges and expenses attendant upon the execution of the trust, into the hands of Virginia Eyre, for and during all the term of her natural life.” Then, with a provision to protect it from the debts or control of any husband whom she might afterwards marry, and for a power of appointment by will “ in trust to the only proper use, benefit and behoof of such person or persons, and for such estate and estates, and in such sort, manner and form, to whom and as the same would have gone under the intestate laws of Pennsylvania, had she, the said Virginia, died intestate, seised thereof.” Here, then, as in Earp’s Appeal, the corpus of the estate is fully and distinctly invested in the trustees, and put under their control. The trust for Virginia Eyre is only of the income, and her interest in that is only for life. The principal is given over to the persons who would be entitled to it under the intestate law. Although a provision is introduced to guard the income payable to Virginia Eyre from the control, debts, or engagements of her husband, it was not a trust for coverture under any of the decided cases. In Megargee v. Naglee, 14 P. F. Smith 216, and in the cases cited by the present Chief Justice in his opinion in that case, in support of the position that a trust for coverture ceases on discoverture, it will be found that in all of them, the absolute interest or equitable estate was in the wife, either directly or by the operation of the rule in Shelley’s case, where an express estate for *468life was given. Koenig’s Appeal, 7 P. F. Smith 352, may look like an exception ; but if the opinion in that case by Mr. Justice Strong be carefully examined, it will be seen that the case Avas ruled by the provisions of the will, that if the feme should survive her husband, the trustee should assign the estate to her absolutely and in fee. This showed clearly that the testator raised the trust solely for the purpose of protection against coverture. When the coverture ceased, there, by a divorce a vinculo, the trust came to an end just as it certainly would have done by the express Avords of the will if the husband had died. If the beneficiary be a Avoman, surely the benefactor can protect her from her own debts and improvidence, as Avail as against the debts and improvidence of her husband. That he can do this as to a man is beyond, question, and no principle or policy requires any distinction in this respect betAveen the sexes. It is true, that girls are not so often spendthrifts as boys, but they may sometimes be, and if extravagance in female dress continues as it has begun, the fortunes of girls may be as rapidly dissipated in that way, as by intemperance, gambling and licentiousness in young men.
It is hardly necessary to add, that the rights of creditors not being in question, a person may make an irrevocable deed of trust of property for himself for life with remainder to his children, and the trust be an active one, if so drawn that the entire equitable interest or estate does not vest in the cestui que trust. Such deeds are often executed by young men or Avomen by the advice of judicious friends, and to hold that they can be revoked at pleasure, would render such dispositions worse than useless.
Decree reversed; and now, it is ordered and decreed that the bill be dismissed at the costs of the appellee.